DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, and 9-12 have been considered but are moot due to a new basis of rejection necessitated by amendments to the claims.
Newly added claims 13-18 are addressed in detail below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2016/0165574) [“Chu”] in view of Yang et al. (Huawei), Response Given Trigger Frame Type, IEEE 802.11-16/0051r1, retrieved from: https://mentor.ieee.org/802.11/dcn/16/11-16-0051-01-00ax-response-give-trigger-type.pptx, (01/17/2016) [“Yang”] in view of Proposed TGax Draft Specification, IEEE 802.11-160024r1, March 2nd 2016 [“TGax Draft”; cited in Applicant’s IDS of 11/21/2018] in view of Ma et al. (US 2017/0280358) [“Ma”].
Regarding claim 1, Chu teaches a transmission apparatus comprising: 
a transmitter [Chu ¶ 0067, Fig. 1: Access Point having transceivers 21] which, in operation, transmits a Trigger Frame for allocating resources for Uplink Multi User (UL MU) transmission [Chu ¶ 0094: AP transmits trigger frame 500 triggers transmission of an uplink MU-MIMO data unit from multiple client stations; ¶ 0102: Resource allocation for respective client stations is included in per-station information field 522 of frame body 510 of trigger frame (see also Figs. 5A & 5B], the Trigger Frame comprising a common information field that includes a type subfield indicating one of a plurality of trigger types, wherein the plurality of trigger types includes a first trigger type indicating a basic trigger used for soliciting plural types of [Chu ¶ 0098: common information field 600 includes trigger type subfield 602-2 (see Fig. 5A & 5B: common information field is part of trigger frame body) which indicates a type of response being triggered by the trigger frame, e.g., a first trigger type may be one of a basic trigger, contention trigger, beamforming training trigger (i.e. a plurality of types)]; and 
a receiver [Chu ¶ 0067, Fig. 1: Access Point having transceivers 21] which, in operation, receives a UL MU response frame from the plurality of terminal stations [Chu ¶ 0092, Fig. 4: in response to trigger frame from AP at t1, respective STA transmits OFDMA data to AP according to parameters of trigger frame]. 
However, Chu does not explicitly disclose a second trigger type indicating a specific trigger used for soliciting a specific type of UL MU response frame from a plurality of terminal stations; and receiving specific types of UL MU response frame when the type subfield indicates the second trigger type
However, in a similar field of endeavor, Yang teaches a second trigger type indicating a specific trigger used for soliciting a specific type of UL MU response frame from a plurality of terminal stations [Yang slides 11-12: when AP sends a trigger frame variant (trigger frame type of common information field) response will contain frame of the required type]; and
receiving specific types of UL MU response frame when the type subfield indicates the second trigger type [Yang slides 11-12: when AP sends a trigger frame variant (trigger frame type of common information field) response will contain frame of the required type].
[Yang slides 11 & 13].
Chu in view of Yang does not explicitly disclose wherein responsive to the type subfield indicates the second trigger type, the Trigger Frame comprises a feedback type subfield.
However, TGax Draft teaches wherein responsive to the type subfield indicates the second trigger type, the Trigger Frame comprises a feedback type subfield [TGax Draft p. 18: trigger types may be basic trigger (i.e. first type) and MU-BAR trigger (i.e. second trigger type); p. 19: in the MU-BAR variant Trigger-Dependent Per User Info field is defined according to Fig. 9-3 having BlockAck Request frame format containing BAR Control subfield (i.e., a trigger frame as shown in p. 17, Fig. 9-51a contains per user info which further contains trigger dependent per user info as shown in p. 18, Fig. 9-1 which further contains BAR Control subfield when the trigger type indicates a MU-BAR trigger.  Here, the BAR Control subfield is analogous to a feedback type subfield)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method allocating uplink multi-user resources with a trigger frame that indicates a response type as taught by Chu with the method of using including per user control information specific to certain 
However, Chu in view of Yang in view of TGax does not explicitly disclose a feedback type subfield including a feedback type that is requested to each of the plurality of terminal stations.
However, Ma teaches a feedback type subfield including a feedback type that is requested to each of the plurality of terminal stations [Ma ¶ 0051, Fig. 8: BAR Control field 802 includes multi-AID 804, CH_INFO 806, and compressed bitmap.  As shown in Table 1, these fields combines indicated a block ack type, e.g., multi-TID MU BA, MU BA, Basic BA, etc. (here, the combined 3 bit value of multi-AID, CH_INFO, and compressed bitmap are analogous to an indication of feedback type in feedback type subfield (i.e., BAR Control); see also ¶¶0068-0069, Fig. 13: MU BAR is used to solicit BA (i.e. feedback) from plurality of STA)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method allocating uplink multi-user resources with a trigger frame that indicates a response type as taught by Chu with the method of using including per user control information specific to certain trigger type to solicit a specified type of BA response as taught by Ma.  The motivation to do so would be to reduce signaling, bandwidth and delay associated with communicating requests for acknowledgements and communicating acknowledgments [Ma ¶ 0003].
Regarding claim 3, Chu in view of Yang in view of TGax in view of Ma teaches the transmission apparatus according to claim 1, however, Chu does not explicitly 
However, in a similar field of endeavor, TGax Draft teaches wherein the specific type of UL MU response frame is one of a plurality of management frame types for multi-user management frame exchange [TGax Draft p. 18: trigger types include multi-user block ack request (MU-BAR) and multi-user RTS (i.e. UL MU response frame types)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 4, Chu in view of Yang in view of TGax in view of Ma teaches the transmission apparatus according to claim 1, however, Chu does not explicitly disclose wherein the Trigger Frame comprises a user information field for each of the plurality of terminal stations, the user information field including a resource unit (RU) allocation subfield indicating one or more RUs used by corresponding one of the plurality of terminal stations.
However, in a similar field of endeavor, TGax Draft teaches wherein the Trigger Frame comprises a user information field for each of the plurality of terminal stations, the user information field including a resource unit (RU) allocation subfield indicating one or more RUs used by corresponding one of the plurality of terminal stations [TGax Draft p. 18: Trigger frame can include the optional Per User Info subfield shown in Fig. 9-1 which includes RU allocation subfield which indicates the RU used by the indicated STA in a User Identifier subfield].

Regarding claim 5, Chu in view of Yang in view of TGax in view of Ma teaches the transmission apparatus according to claim 1, however, Chu does not explicitly disclose wherein the Trigger Frame comprises an AID subfield carrying a plurality of bits for associating one of the plurality of terminal stations and a user information field for each of the plurality of terminal stations, the user information field including a resource unit (RU) allocation subfield indicating one or more RUs used by corresponding one of the plurality of terminal stations indicated by the AID subfield.
However, in a similar field of endeavor, TGax Draft teaches wherein the Trigger Frame comprises an AID subfield carrying a plurality of bits for associating one of the plurality of terminal stations and a user information field for each of the plurality of terminal stations, the user information field including a resource unit (RU) allocation subfield indicating one or more RUs used by corresponding one of the plurality of terminal stations indicated by the AID subfield [TGax Draft p. 18: Trigger frame can include the optional Per User Info subfield shown in Fig. 9-1 which includes RU allocation subfield which indicates the RU used by the indicated STA in a User Identifier subfield.  The user identifier subfield indicates the AID of the station allocated the RU].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 7, Chu teaches a transmission method comprising: 
[Chu ¶ 0094: AP transmits trigger frame 500 triggers transmission of an uplink MU-MIMO data unit from multiple client stations; ¶ 0102: Resource allocation for respective client stations is included in per-station information field 522 of frame body 510 of trigger frame (see also Figs. 5A & 5B], the Trigger Frame comprising a common information field that includes a type subfield indicating one of a plurality of trigger types, wherein the plurality of trigger types includes a first trigger type indicating a basic trigger used for soliciting plural type of response frame from a terminal station and a second trigger type [Chu ¶ 0098: common information field 600 includes trigger type subfield 602-2 (see Fig. 5A & 5B: common information field is part of trigger frame body) which indicates a type of response being triggered by the trigger frame, e.g., basic trigger (i.e., first type trigger), contention trigger, beamforming training trigger, acknowledgement request trigger, etc.]; and 
receiving a UL MU response frame from the plurality of terminal stations [Chu ¶ 0092, Fig. 4: in response to trigger frame from AP at t1, respective STA transmits OFDMA data to AP according to parameters of trigger frame]. 
However, Chu does not explicitly disclose a second trigger type indicating a specific trigger used for soliciting a specific type of UL MU response frame from a plurality of terminal stations; and receiving the specific types of UL MU response frames when the type subfield indicates the second trigger type.
However, in a similar field of endeavor, Yang teaches a second trigger type indicating a specific trigger used for soliciting a specific type of UL MU response frame [Yang slides 11-12: when AP sends a trigger frame variant (trigger frame type of common information field) response will contain frame of the required type]; and 
receiving the specific types of UL MU response frames when the type subfield indicates the second trigger type [Yang slides 11-12: when AP sends a trigger frame variant (trigger frame type of common information field) response will contain frame of the required type].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method allocating uplink multi-user resources with a trigger frame that indicates a response type as taught by Chu with the method of triggering a variety of response types as taught by Yang.  The motivation to do so would be to allow only specific types of responses of uplink mac frames thereby improving efficiency [Yang slides 11 & 13].
However, Chu in view of Yang does not explicitly disclose wherein responsive to the type subfield indicates the second trigger type, the Trigger Frame comprises a feedback type subfield.
However, TGax Draft teaches wherein when the type subfield indicates the second trigger type, the Trigger Frame comprises a feedback type subfield [TGax Draft p. 18: trigger types may be basic trigger (i.e. first type) and MU-BAR trigger (i.e. second trigger type); p. 19: in the MU-BAR variant Trigger-Dependent Per User Info field is defined according to Fig. 9-3 having BlockAck Request frame format containing BAR Control subfield (i.e., a trigger frame as shown in p. 17, Fig. 9-51a contains per user info which further contains trigger dependent per user info as shown in p. 18, Fig. 9-1 which further contains BAR Control subfield when the trigger type indicates a MU-BAR trigger.  Here, the BAR Control subfield is analogous to a feedback type subfield)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method allocating uplink multi-user resources with a trigger frame that indicates a response type as taught by Chu with the method of using including per user control information specific to certain trigger type as taught by TGax Draft.  The motivation to do so would be to use industry standard frame formatting for uplink multi-user communication.
However, Chu in view of Yang in view of TGax does not explicitly disclose a feedback type subfield including a feedback type that is requested to each of the plurality of terminal stations.
However, Ma teaches a feedback type subfield including a feedback type that is requested to each of the plurality of terminal stations [Ma ¶ 0051, Fig. 8: BAR Control field 802 includes multi-AID 804, CH_INFO 806, and compressed bitmap.  As shown in Table 1, these fields combines indicated a block ack type, e.g., multi-TID MU BA, MU BA, Basic BA, etc. (here, the combined 3 bit value of multi-AID, CH_INFO, and compressed bitmap are analogous to an indication of feedback type in feedback type subfield (i.e., BAR Control); see also ¶¶0068-0069, Fig. 13: MU BAR is used to solicit BA (i.e. feedback) from plurality of STA)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method allocating uplink multi-user resources with a trigger frame that indicates a response type as taught by [Ma ¶ 0003].
Regarding claim 9, Chu in view of Yang in view of TGax in view of Ma teaches the transmission method according to claim7, however, Chu does not explicitly disclose wherein the specific type of UL MU response frame is one of a plurality of management frame types for multi-user management frame exchange.
However, in a similar field of endeavor, TGax teaches wherein the specific type of UL MU response frame is one of a plurality of management frame types for multi-user management frame exchange [TGax Draft p. 18: trigger types include multi-user block ack request (MU-BAR) and multi-user RTS (i.e. UL MU response frame types)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 10, Chu in view of Yang in view of TGax in view of MA teaches the transmission method according to claim 7, however, Chu does not explicitly disclose wherein the Trigger Frame comprises a user information field for each of the plurality of terminal stations, the user information field including a resource unit (RU) allocation subfield indicating one or more RUs used by corresponding one of the plurality of terminal stations.
[TGax Draft p. 18: Trigger frame can include the optional Per User Info subfield shown in Fig. 9-1 which includes RU allocation subfield which indicates the RU used by the indicated STA in a User Identifier subfield].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 11, Chu in view of Yang in view of TGax in view of Ma teaches the transmission method according to claim 7, however, does not explicitly disclose wherein the Trigger Frame comprises an AID subfield carrying a plurality of bits for associating one of the plurality of terminal stations and a user information field for each of the plurality of terminal stations, the user information field including a resource unit (RU) allocation subfield indicating one or more RUs used by corresponding one of the plurality of terminal stations indicated by the AID subfield.
However, in a similar field of endeavor, TGax teaches wherein the Trigger Frame comprises an AID subfield carrying a plurality of bits for associating one of the plurality of terminal stations and a user information field for each of the plurality of terminal stations, the user information field including a resource unit (RU) allocation subfield indicating one or more RUs used by corresponding one of the plurality of terminal stations indicated by the AID subfield [TGax Draft p. 18: Trigger frame can include the optional Per User Info subfield shown in Fig. 9-1 which includes RU allocation subfield which indicates the RU used by the indicated STA in a User Identifier subfield.  The user identifier subfield indicates the AID of the station allocated the RU].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 13, Chu in view of Yang in view of TGax in view of Ma teaches the transmission apparatus according to claim 1, however, Chu does not explicitly disclose wherein the Trigger Frame solicits the UL MU response frame from the terminal station after a duration of a Short InterFrame Space (SIFS) from an end of the Trigger Frame.
However, Ma teaches wherein the Trigger Frame solicits the UL MU response frame from the terminal station after a duration of a Short InterFrame Space (SIFS) from an end of the Trigger Frame [Ma ¶ 0034, Fig. 2: method 200 continues at 226 with HEW devices 104 waiting a short inter-frame space (SIFS) 214, and continues at 228 with HEW device 104 concurrently transmitting MU BA 216 in response to the MU BAR 212.  The AP 102 receives the MU BAs 216].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 14, Chu in view of Yang in view of TGax in view of Ma teaches the transmission apparatus according to claim 1, however, Chu does not explicitly disclose wherein, responsive to the type subfield indicating the second trigger type, the 
However, TGax teaches wherein, responsive to the type subfield indicating the second trigger type, the Trigger Frame comprises a type dependent field including information specific to the second trigger type [TGax p. 19: if the trigger frame is a MU-BAR variant then the trigger dependent per user info is defined in Fig. 9-3 as containing BAR Control and Bar Information (i.e. information specific to a MU-BAR type)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 15, Chu in view of Yang in view of TGax in view of Ma teaches the transmission apparatus according to claim 14, however, Chu does not explicitly disclose wherein the feedback type subfield is included in the type dependent field.
However, TGax teaches wherein the feedback type subfield is included in the type dependent field [TGax Draft p. 18: trigger types may be MU-BAR trigger (i.e. second trigger type); p. 19: in the MU-BAR variant Trigger-Dependent Per User Info field is defined according to Fig. 9-3 and contains BAR Control subfield when the trigger type indicates a MU-BAR trigger (here, the BAR Control subfield is analogous to a feedback type subfield)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 16, Chu in view of Yang in view of TGax in view of Ma teaches the transmission method according to claim 7, however, Chu does not explicitly disclose wherein the Trigger Frame solicits the UL MU response frame from the terminal station after a duration of a Short InterFrame Space (SIFS) from an end of the Trigger Frame.
However, Ma teaches wherein the Trigger Frame solicits the UL MU response frame from the terminal station after a duration of a Short InterFrame Space (SIFS) from an end of the Trigger Frame [Ma ¶ 0034, Fig. 2: method 200 continues at 226 with HEW devices 104 waiting a short inter-frame space (SIFS) 214, and continues at 228 with HEW device 104 concurrently transmitting MU BA 216 in response to the MU BAR 212.  The AP 102 receives the MU BAs 216].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 17, Chu in view of Yang in view of TGax in view of Ma teaches the transmission method according to claim 7, however, Chu does not explicitly disclose wherein, responsive to the type subfield indicating the second trigger type, the Trigger Frame comprises a type dependent field including information specific to the second trigger type.
However, TGax teaches wherein, responsive to the type subfield indicating the second trigger type, the Trigger Frame comprises a type dependent field including information specific to the second trigger type [TGax p. 19: if the trigger frame is a MU-BAR variant then the trigger dependent per user info is defined in Fig. 9-3 as containing BAR Control and Bar Information (i.e. information specific to a MU-BAR type)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 18, Chu in view of Yang in view of TGax in view of Ma teaches the transmission method according to claim 17, however, Chu does not explicitly disclose wherein the feedback type subfield is included in the type dependent field.
However, TGax teaches wherein the feedback type subfield is included in the type dependent field [TGax Draft p. 18: trigger types may be MU-BAR trigger (i.e. second trigger type); p. 19: in the MU-BAR variant Trigger-Dependent Per User Info field is defined according to Fig. 9-3 and contains BAR Control subfield when the trigger type indicates a MU-BAR trigger (here, the BAR Control subfield is analogous to a feedback type subfield)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Written Authorization for Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN P COX/Primary Examiner, Art Unit 2474